



Exhibit 10.14
LATTICE SEMICONDUCTOR CORPORATION


2019 Cash Incentive Plan Summary



--------------------------------------------------------------------------------



Purpose


The Lattice Cash Incentive Plan (the “Plan”) directly supports the achievement
of business objectives while rewarding individual contribution. Employees will
be compensated both for achievement of specific financial measures derived from
the Company’s annual operating plan and corporate performance measured by the
achievement of corporate MBOs. The Plan is established under the terms of and is
governed by the Company’s 2013 Incentive Plan and the Plan accordingly is
subject to administration by the Compensation Committee of the Company’s Board
of Directors (the “Compensation Committee”).


Effective Date


The Plan is effective the first day of the fiscal year as defined by the Lattice
Finance Department.


Incentive Period


The Incentive Period is the fiscal year as defined by the Lattice Finance
Department.


Incentive Payment


Incentives are paid annually following the close of the fiscal year, audit of
the Company’s financial results for the year, determination of the achievement
of Corporate MBOs and Compensation Committee approval of the proposed payment.


Eligibility


Regular employees become eligible to participate in the plan beginning on their
hire date, except as otherwise provided under the heading Other General
Provisions hereafter. Employees in grade 16 and above (hereafter “Executives”)
become eligible to participate as provided in their initial offer letter or
Employment Agreement, as applicable.


Eligibility excludes the following:
•
Those who are eligible under the Company’s Sales Incentive Plan (“SIP”);

•
Temporary employees (including interns) and contractors; and

•
Any other persons deemed ineligible by application of the provisions set forth
under the heading "Other General Provisions" hereafter.



Incentive Targets


Each participant will be assigned an incentive target (“Individual Target”)
established under the Company’s compensation practices. The Individual Target,
stated as a percentage of Eligible Wages, is the potential incentive amount that
an employee may earn if all funding and performance criteria for the Incentive
Period are met at 100% of target. Changes in the Individual Target during the
fiscal year will be prorated as provided under the heading Other General
Provisions hereafter.


Participants may earn from 0% up to 200% of their Individual Target based on
achievement of funding and performance criteria as outlined herein.





--------------------------------------------------------------------------------





Performance Metrics


The table below contains the three (3) performance metrics, and their weight
applied to the incentive target. The Compensation Committee of the Board of
Directors approves the Corporate MBOs as well as the payout factor of the
Corporate MBOs at the end of the preceding fiscal year. The determination of the
Committee is final.




2019 Performance Metric
Metric Weight
1 - Operating Income
33.3%
2 - Revenue
33.3%
3 - Corporate MBOs
33.3%
Total
100.0%



Funding


Pool funding is based on the achievement of the financial metrics Revenue and
Operating Income. No funding will take place until either the Revenue threshold
or Operating Income threshold are achieved. Once the Revenue threshold or
Operating Income threshold is attained, the Corporate MBOs will begin to payout
and will be based on the Corporate MBOs payout factor approved by the
Compensation Committee of the Board of Directors. The Corporate MBOs have a
maximum payout factor of 100%.


Once the financial metrics achieve their threshold the metric will fund the plan
on a linear basis starting with a payout factor of 0% and continuing until the
maximum payout factor of 250% is attained.


Operating Income is defined as Non-GAAP Operating Income before incentive
accrual and acquisition related expenses.


The Compensation Committee reserves the right to adjust the financial metrics in
the event the Company engages in non-ordinary course transactions, including
without limitation, mergers, acquisitions or divestitures.


Employee Payout


At the end of the Incentive Period, employees will be eligible for an incentive
based on the following formula:


Employee Payout = (Eligible Wages x Individual Target)
x [(Payout FactorRevene x 0.33) + Payout FactorOperating Income x 0.33) +
(Payout FactorCorporate MBOs x 0.33)]


The Compensation Committee reserves the right to reduce or increase any amount
payable under this Plan, including without limitation amounts payable on
application of this formula.


Other General Provisions


Current Employees


Employee must be both a regular and active employee to participate in the plan.
Employee payments will be prorated to exclude the number of calendar days the
employee is not both a regular and active employee during the incentive period.







--------------------------------------------------------------------------------





New Employees


New regular employees will be eligible to participate in the plan effective on
the date they become actively employed. The employee payout will be prorated
based on the number of calendar days they are actively employed during the
incentive period.


Transfers


Regular employees that transfer either on to or off of the Sales Incentive Plan
will have their employee payout prorated based on the number of calendar days
they are eligible to participate in the Corporate Incentive Plan during the
incentive period.


Changes in Incentive Targets


Changes in incentive targets will be prorated based on the number of calendar
days the incentive target is in effect during the incentive period.


Leaves of Absence


Employee payments will be prorated to exclude the number of calendar days the
employee is on leave during the incentive period, unless otherwise provided by
local law.


Terminations - Voluntary and Involuntary


Employee must be in an active, eligible employment status as of the date
incentive payments are actually paid to be eligible to receive an incentive
payout for the prior Incentive Period and such incentive is not deemed to be
earned until the payment date. No pro rata or partial payment will be paid for
employees who are not actively employed on the date payments are made.


The following exception is applicable to all payments: An eligible employee
whose termination date, as a result of an approved Employee Restructure Plan, is
on or after the last day of the incentive period, but prior to the actual
payment date shall remain eligible for an incentive payout for that plan year,
subject to all other plan provisions.


Incentive Payments


Incentive payments will be made after the end of the fiscal year, once financial
results have been determined and audited, and the Corporate MBOs have been
reviewed and approved by the Compensation Committee and Board of Directors as
provided above.


Eligible Wages


Eligible Wages means the 12-month base salary paid during the applicable
incentive period, exclusive of any bonuses or wage supplements, unless otherwise
required by local law. In the case of hourly employees, Eligible Wages mean
ordinary wages earned and paid exclusive of any overtime wages paid during the
incentive period.


Performance Improvement Plan


Employees who are on a formal Performance Improvement Plan (PIP) due to an
Improvement Required rating determination or other unsatisfactory performance at
the end of the incentive period will not be eligible for an incentive payment.
The determination of the employee’s manager shall be conclusive and final with
respect to the issue of whether a PIP has been satisfactorily performed.





--------------------------------------------------------------------------------





Taxing


All required and applicable taxes and deductions will be withheld from incentive
payments.


Plan Administrators


The Compensation Committee of the Board of Directors will oversee the Plan. The
Lattice Finance Department will make all determinations of the Revenue and
Operating Income metrics. The Lattice Human Resources Department will administer
the Plan.


Company Discretion


Participation in this plan does not constitute a contract of employment with the
Company for any specified period of time, nor is it an entitlement to
participate in any other program or any future program. The Compensation
Committee reserves the right to cancel, revise, interpret, and apply this Plan
and its provisions and to reduce any amounts payable under its terms at its sole
discretion. Changes to the Plan must be in writing. Changes impacting the
Executives must be approved by the Compensation Committee. The Company’s senior
employee of Human Resources, and CEO must approve any exceptions to the Plan.



